Case 0:20-cv-62368-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 1 of 14




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                                 Case No.: 0:20-cv-62368
  MATTHEW SOBOLESKI,

         Plaintiff,
  v.

  HUGHES, MARTINI & ASSOCIATES,
  LLC, and DRYWIZARD DRYWALL
  SERVICES, INC.,

        Defendants.
  _______________________________________/

                            COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Matthew Soboleski (“Plaintiff”) sues Defendant Hughes, Martini & Associates,

  LLC, and Defendant Drywizard Drywall Services, Inc., (collectively, the “Defendants”) for

  violations the Fair Debt Collection Practices Act (“FDCPA”) and the Florida Consumer Collection

  Practices Act (“FCCPA”).

                                           JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C. § 1331, and

  28 U.S.C. § 1337.

         2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

  28 U.S.C. § 1367.

         3.         Venue in this District is proper because Plaintiff resides here, Defendants transacts

  business here, and the complained conduct of Defendants occurred here.

                                                           PARTIES

         4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.

                                                                                                                 PAGE | 1 of 14
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-62368-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 2 of 14




         5.         Defendant Hughes, Martini & Associates, LLC (“Defendant-DC”) is a Florida

  limited liability partnership, with its principal place of business located in Delray Beach, Florida.

         6.         Defendant Drywizard Drywall Services, Inc. (“Defendant-Creditor”) is a Florida

  corporation, with its principal place of business located in Valrico, Florida.

                                           DEMAND FOR JURY TRIAL

         7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                             FACTUAL ALLEGATIONS

         8.         This action involves an alleged debt arising from a transaction between Defendant-

  Creditor, as the original creditor, and Plaintiff, of which was primarily for the personal benefit of

  Plaintiff, Plaintiff’s family, as well as members of Plaintiff’s household (the “Consumer Debt”).

  Specifically, the Consumer Debt is the money Defendant-Creditor claims it (Defendant-Creditor)

  is owed for home repair services Defendant-Creditor afforded to Plaintiff.

         9.         Plaintiff is the alleged debtor of the Consumer Debt.

         10.        Defendant-Creditor is the current creditor of the Consumer Debt.

         11.        On a date better known by Defendants, Defendant-Creditor referred the collection

  of the Consumer Debt to Defendant-DC.

         12.        In referring and/or assigning the collection of the Consumer Debt to Defendant-

  DC, Defendant-Creditor disclosed to Defendant-DC false information about Plaintiff and/or

  information that Defendant-DC had no legitimate business need for, the likes of which affected

  the reputation of Plaintiff. For example, Defendant-Creditor falsely disclosed to Defendant-DC,

  among other things, that the Consumer Debt was a debt owed by Plaintiff to Defendant-Creditor

  and that Plaintiff failed to repay Defendant-Creditor (the “Disclosure”).




                                                                                                                 PAGE | 2 of 14
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-62368-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 3 of 14




           13.     The Disclosure affected Plaintiff’s reputation. For example, the disclosure affected

  Plaintiff’s reputation regarding the repayment of debts, Plaintiff’s reputation of truthfulness,

  Plaintiff’s reputation of solvency, and Plaintiff’s reputation regarding trustworthiness.

           14.     On date better known by Defendant-DC, Defendant-DC began attempting to collect

  the Consumer Debt from Plaintiff.

           15.     Defendant-DC is a debt collector governed by both the FDCPA and FCCPA.

           16.     Defendant-DC is a business entity engaged in the business of soliciting consumer

  debts for collection.

           17.     Defendant-DC is a business entity engaged in the business of collecting consumer

  debts.

           18.     Defendant-DC regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

           19.     Defendant-DC is an entity required to register with the Florida Office of Financial

  Regulation as a “Consumer Collection Agency” to lawfully collect consumer debts in Florida.

           20.     The Consumer Debt is a debt which Defendant-DC must possess a valid Consumer

  Collection Agency license to lawfully collect or attempt to collect from Plaintiff.

           21.     Defendant-DC is registered with the Florida Office of Financial Regulation as a

  “Consumer Collection Agency.”

           22.     Defendant-DC’s “Consumer Collection Agency” license number is CCA9903747.

           23.     For Defendant-DC’s “Consumer Collection Agency” license to remain valid,

  Defendant-DC is required to maintain, at minimum, all records specified in Rule 69V-180.080,

  Florida Administrative Code, and keep such records current within one week of the current date.




                                                                                                                PAGE | 3 of 14
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-62368-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 4 of 14




          24.        Defendant-DC maintains all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

          25.        The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Defendant-DC does maintain, are current to within one week of the current date.

          26.        On October 29, 2020, at 12:05 PM, Defendant-DC sent Plaintiff an e-mail (the

  “Collection Letter”) in an attempt to collect the Consumer Debt from Plaintiff. Attached hereto as

  Exhibit “A” is a copy of the Collection Letter.

          27.        In the Collection Letter, Defendant-DC states:




  See Exhibit A (the Collection Letter).

          28.        The Collection Letter represents Defendant-DC’s initial communication with

  Plaintiff in connection with the collection of the Consumer Debt.

          29.        Defendant-DC did not disclose in the Collection Letter that Defendant-DC is a debt

  collector.

                                                                                                                  PAGE | 4 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-62368-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 5 of 14




         30.      Defendant-DC did not disclose in the Collection Letter that Defendant-DC is

  attempting to collect a debt and that any information obtained will be used for that purpose.

         31.      The Subject of the Collection Letter is: “Case#JFH89927 Drywizard Drywall vs.

  Matthew Soboleski et al.” See Exhibit A (emphasis original).

         32.      The Collection Letter does not contain the information and/or disclosures required

  by 15 U.S.C. § 1692g(a), namely, the statements required by § 1692g(a)(3)-(5).

         33.      Defendant-DC did not provide Plaintiff with the information and/or disclosures

  required by 15 U.S.C. § 1692g(a), namely, the statements required by § 1692g(a)(3)-(5), within

  five (5) days of Defendant-DC’s initial communication with Plaintiff in connection with the

  collection of the Consumer Debt.

         34.      Defendant-DC is not an attorney.

         35.      Defendant-DC is not a law firm.

         36.      Defendant-DC is a debt collector that masquerades as a law firm and/or attorney.

         37.      Defendant-DC knew that it could not “commence legal proceedings to recover [the

  Consumer Debt]” from Plaintiff “without further notice” to Plaintiff.

         38.      By way of documents and information Defendant-DC maintains in accordance with

  Rule 69V-180.080, Florida Administrative Code, Defendant-DC knew that Plaintiff was not

  responsible for any legal fees or collection costs incurred “once [the Consumer Debt] has been

  forwarded to [Defendant-DC’s] local counsel.”

         39.      Defendant-DC knew that it did not have any contractual or legal authority to assert

  that, “once [the Consumer Debt] has been forwarded to [Defendant-DC’s] local counsel, ” Plaintiff

  could be responsible for any legal fees or collection costs incurred.




                                                                                                               PAGE | 5 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-62368-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 6 of 14




         40.       In the Collection Letter, Defendant-DC falsely represents that legal action has been

  commenced against Plaintiff, as Defendant-DC asserts that Plaintiff needs to “contact the

  undersigned as a matter of urgency and settle [the Consumer Debt] before any further legal

  actions have been commenced.” See Exhibit A (emphasis added).

                                              COUNT 1
                                   VIOLATION OF 15 U.S.C. § 1692e(11)
                                        (against Defendant-DC)

         41.       Plaintiff incorporates by reference paragraphs 1-40 of Complaint as though fully

  stated herein.

         42.       As stated above, Defendant-DC is a debt collector governed by the FDCPA, the

  underlying debt (i.e., the Consumer Debt) is a debt within the meaning of the FDCPA, and in

  attempting to collect the Consumer Debt from Plaintiff, Defendant-DC engaged in conduct

  prohibited by the FDCPA. Here, Defendant-DC violated 15 U.S.C. § 1692e(11) when it

  (Defendant-DC) sent the Collection Letter to Plaintiff in an attempt to collect the Consumer Debt,

  as Defendant-DC failed to disclose to in the Collection Letter that Defendant is a debt collector,

  that the Collection Letter was an attempt to collect a debt, and that any information obtained will

  be used for that purpose. As such, by and through the Collection Letter, Defendant-DC violated §

  1692e(11) of the FDCPA.

         43.       WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant-

  DC, awarding Plaintiff the following relief:

                   (a)      Statutory damages as provided by 15 U.S.C. § 1692k;

                   (b)      Actual damages as provided by 15 U.S.C. § 1692k;

                   (c)      Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

                   (d)      Any other relief that this Court deems appropriate under the circumstances.

                                                                                                               PAGE | 6 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-62368-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 7 of 14




                                               COUNT 2
                                    VIOLATION OF 15 U.S.C. § 1692g(a)
                                         (against Defendant-DC)

         44.       Plaintiff incorporates by reference paragraphs 1-40 of Complaint as though fully

  stated herein.

         45.       As sated above, the Collection Letter represents Defendant-DC’s initial

  communication with Plaintiff in connection with the collection of the Consumer Debt; however,

  the Collection Letter did not contain the information and/or statements explicitly required by 15

  U.S.C. § 1692g(a)(3)-(5) and Plaintiff was not notified of said omitted disclosures within five (5)

  days of receiving the Collection Letter. Thus, Defendant-DC violated 15 U.S.C. § 1692g(a) by

  failing provide Plaintiff the information and/or statements required by § 1692g(a)(3)-(5).

         46.       WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant-

  DC, awarding Plaintiff the following relief:

                   (a)      Statutory damages as provided by 15 U.S.C. § 1692k;

                   (b)      Actual damages as provided by 15 U.S.C. § 1692k;

                   (c)      Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

                   (d)      Any other relief that this Court deems appropriate under the circumstances.

                                              COUNT 3
                                  VIOLATION OF 15 U.S.C. § 1692e(2)(A)
                                        (against Defendant-DC)

         47.       Plaintiff incorporates by reference paragraphs 1-40 of Complaint as though fully

  stated herein.

         48.       Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

  representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

  sixteen subsections of § 1692e set forth a non-exhaustive list of practices that fall within this ban,

                                                                                                               PAGE | 7 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-62368-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 8 of 14




  including, but not limited to: “[t]he false representation of the character, amount, or legal status of

  any debt.” 15 U.S.C. § 1692e(2)(A). (emphasis added).

         49.      As stated above, Defendant-DC is not an attorney, Defendant-DC is not a law firm

  and Defendant-DC knew that it could not “commence legal proceedings to recover [the Consumer

  Debt]” from Plaintiff “without further notice” to Plaintiff the Collection Letter to Plaintiff in an

  attempt to collect the Consumer Debt.

         50.      Further, Defendant-DC knew that it did not have any contractual or legal right to

  assert that, “once [the Consumer Debt] has been forwarded to [Defendant-DC’s] local counsel, ”

  Plaintiff could be responsible for any legal fees or collection costs incurred.”

         51.      Finally, In the Collection Letter, Defendant-DC falsely represents that legal action

  has been commenced against Plaintiff, as Defendant-DC asserts that Plaintiff needs to “contact the

  undersigned as a matter of urgency and settle [the Consumer Debt] before any further legal actions

  have been commenced.” See Exhibit A (emphasis added).

         52.      In light of the above, Defendant-DC violated 15 U.S.C. § 1692e(2)(A) by and

  through the Collection Letter, in that, Defendant-DC deceptively and falsely represented both

  Defendant-DC’s status as a law firm and the legal status of the Consumer Debt.

         53.      WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant-

  DC, awarding Plaintiff the following relief:

                  (a)       Statutory damages as provided by 15 U.S.C. § 1692k;

                  (b)       Actual damages as provided by 15 U.S.C. § 1692k;

                  (c)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

                  (d)       Any other relief that this Court deems appropriate under the circumstances.




                                                                                                               PAGE | 8 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-62368-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 9 of 14




                                                COUNT 4
                                     VIOLATION OF 15 U.S.C. 1692e(3)
                                          (against Defendant-DC)

         54.       Plaintiff incorporates by reference paragraphs 1-40 of Complaint as though fully

  stated herein.

         55.       Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

  representation or means in connection with the collection of any debt.” 15 U.S.C. § 1692e. The

  sixteen subsections of § 1692e set forth a non-exhaustive list of practices that fall within this ban,

  including, but not limited to: “[t]he false representation or implication that any individual is an

  attorney or that any communication is from an attorney.” 15 U.S.C. 1692e(3). (emphasis added).

         56.       Here, Defendant-DC sent the Collection Letter to Plaintiff with the subject line

  “Case#JFH89927 Drywizard Drywall vs. Matthew Soboleski et al.” In addition, the signature bloc

  of the Collection Letter is signed: “James Hughes, Hughes, Martini & Associates, Corporate

  Offices of MHG”. See Exhibit A. The aforementioned, combined with the threats of litigation

  contained within the Collection Letter, are designed to imply that the Collection Letter is a

  communication from an attorney.

         57.       Further, Defendant-DC knew that it did not have any contractual or legal right to

  assert that, “once [the Consumer Debt] has been forwarded to [Defendant-DC’s] local counsel, ”

  Plaintiff could be responsible for any legal fees or collection costs incurred.”

         58.       Finally, in the Collection Letter, Defendant-DC falsely represents that legal action

  has been commenced against Plaintiff, as Defendant-DC asserts that Plaintiff needs to “contact the

  undersigned as a matter of urgency and settle [the Consumer Debt] before any further legal actions

  have been commenced.” See Exhibit A.




                                                                                                               PAGE | 9 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-62368-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 10 of 14




         59.       As the forgoing makes clear, Defendant-DC is not an attorney nor is Defendant-DC

  a law firm.

         60.       As such, Defendant-DC violated § 1692e(3) of the FDCPA, by and through the

  Collection Letter, by falsely representing and/or imply to the least sophisticated consumer that the

  Collection Letter was a communication from an attorney.

         61.       WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant-

  DC, awarding Plaintiff the following relief:

                   (a)      Statutory damages as provided by 15 U.S.C. § 1692k;

                   (b)      Actual damages as provided by 15 U.S.C. § 1692k;

                   (c)      Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

                   (d)      Any other relief that this Court deems appropriate under the circumstances.

                                                COUNT 5
                                VIOLATION OF FLA. STAT. § 559.72(9)
                              (against Defendant-DC and Defendant-Creditor)

         62.       Plaintiff incorporates by reference paragraphs 1-40 of Complaint as though fully

  stated herein.

         63.       Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

  otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

  prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

  “[c]laim, attempt, or threaten to enforce a debt when such Person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” Fla Stat. § 559.72(9) (emphasis added).

         64.       As stated above, Defendant-DC, by and through the Collection Letter, attempted to

  collect the Consumer Debt from Plaintiff. In so doing, however, Defendant failed to disclose in

                                                                                                             PAGE | 10 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-62368-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 11 of 14




  the Collection Letter that Defendant was a debt collector, that the Collection Letter was an attempt

  to collect a debt, and that any information obtained will be used for debt collection purposes.

         65.      As an entity registered with the Florida Department of State as a consumer

  collection agency, Defendant-DC knew that to lawfully attempt to collect a consumer debt, a debt

  collector must, among other things, disclose to the consumer that it is a debt collector and that any

  information obtained will be used for debt collection purposes in each communication with the

  consumer. Thus, by and through the Collection Letter, Defendant-DC violated § 559.72(9) of the

  FCCPA when it (defendant-DC) asserted a right which it knew did not exist, namely, the right to

  engage in debt collection without disclosing to the consumer that Defendant-DC was, in fact, a

  debt collector attempting to collect a debt and that any information Defendant-DC obtained from

  Plaintiff would be used for debt collection purposes.

         66.      At minimum, Defendant-DC acted with apparent authority in attempting to collect

  the Consumer Debt on Defendant-Creditor’s behalf. Defendant-DC sought to collect the Consumer

  Debt from Plaintiff because Defendant-DC had contracted with Defendant-Creditor for the

  provision of such services.

         67.      Defendant-Creditor purposely provided Defendant-DC with the information to

  collect the Consumer Debt from Plaintiff, of which included Plaintiff’s contact information, the

  nature of the Consumer Debt, and the amount purportedly owed by Plaintiff.

         68.      As such, the above-mentioned violation of § 559.72(9) is the result of Defendant-

  DC’s acts and/or omissions, whereby such acts and/or omission occurred within the scope and

  course of agency between Defendant-DC and Defendant-Creditor, and as a result, Defendant-

  Creditor is vicariously liable for such FCCPA violation.




                                                                                                             PAGE | 11 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-62368-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 12 of 14




         69.       WHEREFORE, Plaintiff requests this Court to enter a judgment against

  Defendants, awarding Plaintiff the following relief:

                   (a)      Statutory damages as provided under Fla. Stat. § 559.77(2);

                   (b)      Actual damages as provided under Fla. Stat. § 559.77(2);

                   (c)      Costs and reasonable attorneys’ fees pursuant to Fla. Stat. § 559.77(2); and

                   (d)      Any other relief that this Court deems appropriate under the circumstances.

                                                COUNT 6
                                VIOLATION OF FLA. STAT. § 559.72(11)
                              (against Defendant-DC and Defendant-Creditor)

         70.       Plaintiff incorporates by reference paragraphs 1-40 of Complaint as though fully

  stated herein.

         71.       Pursuant to § 559.72(11) of the FCCPA, in collecting consumer debts, no person

  shall: “[c]ommunicate with a debtor under the guise of an attorney by using the stationery of an

  attorney or forms or instruments that only attorneys are authorized to prepare.” Fla Stat. §

  559.72(11) (emphasis added). Here, the Collection Letter uses Defendant-DC’s fake law firm

  signature block and a fabricated case number followed by a fabricated case style, despite the fact

  that the Collection Letter was not correspondence sent by Defendant-DC in its capacity as an

  attorney or law firm.

         72.       At minimum, Defendant-DC acted with apparent authority in attempting to collect

  the Consumer Debt on Defendant-Creditor’s behalf. Defendant-DC sought to collect the Consumer

  Debt from Plaintiff because Defendant-DC had contracted with Defendant-Creditor for the

  provision of such services.




                                                                                                             PAGE | 12 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-62368-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 13 of 14




         73.       Defendant-Creditor purposely provided Defendant-DC with the information to

  collect the Consumer Debt from Plaintiff, of which included Plaintiff’s contact information, the

  nature of the Consumer Debt, and the amount purportedly owed by Plaintiff.

         74.       As such, the above-mentioned violation of § 559.72(11) is the result of Defendant-

  DC’s acts and/or omissions, whereby such acts and/or omission occurred within the scope and

  course of agency between Defendant-DC and Defendant-Creditor, and as a result, Defendant-

  Creditor is vicariously liable for such FCCPA violation.

         75.       WHEREFORE, Plaintiff requests this Court to enter a judgment against

  Defendants, awarding Plaintiff the following relief:

                   (a)      Statutory damages as provided under Fla. Stat. §559.77(2);

                   (b)      Actual damages as provided under Fla. Stat. § 559.77(2);

                   (c)      Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                   (d)      Any other relief that this Court deems appropriate under the circumstances.

                                               COUNT 7
                                 VIOLATION OF FLA. STAT. § 559.72(5)
                                      (against Defendant-Creditor)

         76.       Plaintiff incorporates by reference paragraphs 1-40 of Complaint as though fully

  stated herein.

         77.       Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

  shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

  debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

  the other person does not have a legitimate business need for the information or that the

  information is false.” Fla Stat. § 559.72(5) (emphasis added).




                                                                                                             PAGE | 13 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-62368-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 14 of 14




         78.      Despite knowing that it (Defendant-Creditor) did not have any statutory right or

  contractual authority to collect the Consumer Debt from Plaintiff, Defendant-Creditor,

  nevertheless, referred the collection of the Consumer Debt to Defendant-DC. In so doing,

  Defendant-Creditor disclosed to Defendant-DC false information about Plaintiff and/or

  information that Defendant-DC had no legitimate business need for, whereby said disclosure

  harmed, among other things, Plaintiff’s reputation for truthfulness, Plaintiff’s reputation regarding

  the repayment of debts, and Plaintiff’s reputation of solvency.

         79.      Thus, in light of the above, Defendant-Creditor violated § 559.72(5) of the FCCPA

  by referring the collection of the Consumer Debt to Defendant-DC for collection.

         80.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant-Creditor, awarding Plaintiff the following relief:

                  (a)       Statutory damages as provided under Fla. Stat. § 559.77(2);

                  (b)       Actual damages as provided under Fla. Stat. § 559.77(2);

                  (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (d)       Any other relief that this Court deems appropriate under the circumstances.

    DATED: November 19, 2020
                                                                Respectfully Submitted,

                                                                 /s/ Thomas J. Patti                                    .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:    jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:    tom@jibraellaw.com
                                                                THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:     954-907-1136
                                                                Fax:       855-529-9540

                                                                                                             PAGE | 14 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
